Citation Nr: 0606330	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left shoulder disability with bursitis.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lcdo. Louis A. de Mier-Le 
Blanc


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1952 
to August 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a several rating decisions.  An October 2001 rating 
decision denied the veteran's claim for a rating in excess of 
20 percent for a left shoulder disability.  The veteran filed 
his notice of disagreement in September 2002, the RO issued a 
statement of the case in April 2003, and the veteran 
perfected his appeal in January 2003.  

A June 2003 rating decision denied the veteran's claim for a 
TDIU.  The veteran filed his notice of disagreement in March 
2004, the RO issued a statement of the case in June 2004, and 
the veteran perfected his appeal in July 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board's preliminary review of the claims file reveals 
that there is an outstanding request for hearings in this 
case.

In his notice of disagreement with the October 2001 rating 
decision, the veteran indicated that he would like a hearing 
before a VARO examiner in Puerto Rico, and reiterated the 
request in his substantive appeal of that claim.  The veteran 
was scheduled for a hearing in August 2003, but the hearing 
was postponed at the veteran's request until October 2003.  
In September 2003, the veteran requested that his claims be 
consolidated and both claims be addressed at his hearing.  
The veteran was then scheduled for a hearing in March 2004, 
which the veteran cancelled.  The veteran was then scheduled 
for a hearing on August 10, 2004, but failed to show up at 
the assigned time.  A letter from the veteran's 
representative, dated in July 2004, requested a rescheduling 
of the August 10, 2004 hearing on the grounds that a separate 
hearing was already scheduled with the Social Security 
Administration for the same date and time.  While the request 
was not received by the RO until August 17, 2004, the 
envelope was postmarked in July 2004, but the address used 
was not current for the RO (although the address used was the 
address specified on the notification of the rating decision 
letter).  The Board advises the veteran and his 
representative that the mailing address to use for the RO in 
Puerto Rico is:

Department of Veterans Affairs
Regional Office
150 Ave. Carlos Chardon Ste. 232
San Juan, Puerto Rico 00918-1703

As the veteran provided a timely request to reschedule his 
hearing for good cause, his claims are REMANDED for the 
following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claims, what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claims.  Further, ask 
him to submit any evidence in his 
possession which pertains to his claims.

2.  Schedule the veteran for a local 
hearing before a hearing officer at the 
RO at the earliest available opportunity, 
after which all the evidence of record 
should be reviewed and the veteran's 
claims re-adjudicated.  If the benefits 
sought are not granted, the veteran 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).




 
 
 
 


